Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vitran reports 2008 second quarter diluted EPS of $0.34 on record revenue of $196 million REMINDER: Vitran management will conduct a conference call and webcast today, July 23, at 11:00 a.m. ET, to discuss the Company's 2008 second quarter results Conference call dial-in: 800/205-6183 Live Webcast: www.vitran.com (select "Investor Relations") TORONTO, July 23 /CNW/ - Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN), a North American transportation and logistics firm, today announced financial results for the second quarter of 2008 and the six-month period ended June 30, 2008 (all figures reported in $U.S.). Vitran achieved record revenue of $196.0 million during the three-month period, and net income of $4.6 million, or $0.34 per diluted share. In the comparable 2007 second quarter, the Company reported revenue of $170.1 million, and net income of $5.5 million, or $0.41 per diluted share. "We are pleased with Vitran's top and bottom line performance in the 2008 second quarter, especially in light of the continued economic softness and the challenges of operating in the face of record fuel costs," stated Vitran President and Chief Executive Officer Rick Gaetz. "Our sequential earnings growth was highlighted by a significant 370 basis point improvement in
